PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/744,231
Filing Date: 16 Jan 2020
Appellant(s): Madisetti et al.



__________________
Daniel C. Pierron, Reg. No. 65,173
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/8/2020 (hereafter ‘Brief’), appealing the Final Office Action mailed 8/31/2020 (hereafter ‘Final’).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Publication 2018/0068282), in view of Wooden (US Publication 2018/0309567), in further view of Minor (US Publication 2015/0332256), in further view of Mazon (US 2016/0092297).
 Claims 5, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Publication 2018/0068282), in view of Wooden (US Publication 2018/0309567), in further view of Minor (US Publication 2015/0332256), in further view of Mazon (US 2016/0092297), in further view of Rebernik (US Publication 2015/0262172).  


(2) Response to Argument
(A) With regard to the rejections under 35 USC 103, Appellant is of the opinion that “API gateway must be configured to perform all API commands.” (Page 8 of Brief).  Examiner respectfully disagrees. Appellant remarks, 
“Applicant agrees that Mazon discloses a GET command, however Applicant disagrees that Mazon teaches an API gateway with the full scope of the API gateway required in the pending application. Examiner’s contention that Mazon teaches an API request consisting of one of the commands listed above may be sufficient to teach that limitation, but Applicant respectfully suggests it is insufficient to teach the 
Accordingly, when interpreting the scope of the API gateway limitation, an API gateway that is operable to perform each of the commands that can possibly be received from an API request is the only reasonable interpretation. Any interpretation that suggests the API gateway is not operable to perform all of those commands would be interpreting the claim to be invalid under 25 U.S.C. § 112(b), as the scope of such a claim would be unclear. Indeed, if an API gateway is interpreted as being unable to perform one of the commands it is intended to receive, then there is no reason to think it able to be able to perform any of the commands.
Although not directly applicable, such an interpretation is contrary to the canons of claim construction; “claims should be so construed, if possible, as to sustain their validity.” Phillips v. AWHCorp., 415 F.3d 1303, 1327 (Fed. Cir. 2005) (citing Rhine v. Casio, Inc., 183 F.3d 1342, 1345 (Fed. Cir. 1999)). Applicant respectfully suggests that, similarly, in interpreting the scope of a claim, the scope of a given claim limitation should be interpreted Accordingly, Applicant respectfully suggests the API gateway must be interpreted as being configured to perform all the possible commands it may receive from an API request, namely, GET, SEND, XSEND, REQUEST, XREQUEST, RESPOND, XRESPOND, and SIGN commands.” (Pages 8-9 of Brief).

Examiner respectfully disagrees.  With regard to Appellant’s remarks, “Applicant agrees that Mazon discloses a GET command, however Applicant disagrees that Mazon teaches an API gateway with the full scope of the API gateway required in the pending application. Examiner’s contention that Mazon teaches an API request consisting of one of the commands listed above may be sufficient to teach that limitation, but Applicant respectfully suggests it is insufficient to teach the limitation of the API gateway. In order for an API gateway to be operable to perform all possible commands of the API request limitation, the API gateway must be operable to execute each command type included within the scope of the API request limitation…,” cited above,  Examiner first notes that the claims in question (1, 10, 15), comprise method claims, not system claims. Consequently, in the case of the language, “…wherein the API requests consists of at least one of the commands selected from the group consisting of a GET command, a SEND command, and XSEND command, a REQUEST command, an XREQUEST command, a RESPOND command, an XRESPOND command, and a SIGN command,” it is not required to present evidence of the method steps that are not required to be performed under a broadest reasonable interpretation. See MPEP 2111.04, II, 
“See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.”


Since the claims recite, “…wherein the API requests consists of at least one of the commands selected from the group consisting of a GET command, a SEND command, and XSEND command, a REQUEST command, an XREQUEST command, a RESPOND command, an XRESPOND command, and a SIGN command…” (Emphasis added), the method requires only one of the recited commands be performed.  Consequently, Mazon discloses this limitation. See [26], “…Routing 310 may also be performed by directing the message to a domain name. Additionally, 

Additionally, with regard to independent claims 1, 10, and 15, the only steps recited involving an API gateway comprise receiving requests, transmitting requests, and logging requests.  Although in stating “… an API gateway that is operable to perform each of the commands that can possibly be received from an API request is the only reasonable interpretation…” (on page 9 of Brief) Appellant appears to be of the opinion that there is a functional difference between the method steps of receiving and transmitting for the various requests, no such functional relationship or difference is recited by the claims.  Moreover, the logging of the API requests comprises storing of the request data, and the logged data comprises non-functional descriptive material; therefore the ‘request’ data does not serve to distinguish the logging limitation of the claimed invention over the prior art.  

(B) With regard to the rejections under 35 USC 103, Appellant is of the opinion that “Prior art does not teach XSEND, XREQUEST, or XRESPOND commands.” (Page 9 of Brief).  Examiner respectfully disagrees. Appellant remarks, 
“Examiner has never explicitly contended any cited prior art reference teaches an inter-chain transaction. Applicant draws the Board’s attention to the specification API requests XSEND, XREQUEST, and XRESPOND. The XSEND command “is used to send value from one account to another account in another network.” Specification, Par. [0069], The XREQUEST command “is used to request value from an 
Mazon discloses a command within a single network but does not differentiate between intra-chain and inter-chain transactions. The command relied upon by Examiner to reject claims 1,10, and 15 in no way suggests an inter-chain transaction. See Par. [0026]. Applicant respectfully suggests Examiner has failed to allege the prior art discloses an API gateway that teaches interchain transactions, specifically, the XSEND, XREQUEST, and XRESPOND commands. “Graham v. John Deere Co. ... requires that to make out a case of obviousness, one must: ... ascertain the differences between the prior art and the claims in issue.” MPEP § 2144. Applicants respectfully suggest that differences between the prior art and the claims at issue, have not been ascertained, and that such differences preclude a finding of obviousness. Accordingly, Applicant respectfully requests the Board withdraw Examiner’s rejection of independent claims 1, 10, and 15. Their dependent claims, which recite further distinguishing elements, are similarly patentable and require no additional discussion.” (Pages 9-10 of Brief).

Examiner notes again that the claims comprise method claims and, as discussed above, the claims do not require each of the request-types to be received/transmitted/logged, but rather require only that at least one of the commands selected from the group be received/transmitted/logged.  See MPEP 2111.04, II. Therefore, the disclosure in Mazon of receiving requests ([18], [19], Figure 2 “…FIG. 2 illustrates the API Gateway and the flow of information from the client to the origin service 210 and back to the client. Requests 204 are processed through pre-filters and route filters…”), transmitting requests, ([24], “…The API gateway 100 may use one or more methods of load balancing in its routing logic 310 to determine where to send the request 204 to the target origin service 210…”) and logging requests ([18], “…Additional peripheral tools may be used by the API Gateway, including logging 116, which tracks all requests and responses and their errors, performance metrics, etc. for monitoring and 
With regard to Appellant’s remarks, cited above, “…The XSEND command “is used to send value from one account to another account in another network.” Specification, Par. [0069], The XREQUEST command “is used to request value from an account in another network.” Specification, Par. [0073], The XRESPOND command “is used to accept or deny a request received from an account in another network.” Specification, Par. [0079], Accordingly, the API gateway must be configured to receive and execute commands that effectuate transactions across blockchain networks, i.e. inter-chain transactions…,” Examiner further notes that these commands are not required by the claims, nor are the results Appellant points to in Specification in this paragraph of Brief; see discussion of [6] and [7], and MPEP 2111.04, II, above.
 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.M.N. /       Examiner, Art Unit 3685                                                                                                                                                                                                 
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685      
                                                                                                                                                                                                  /STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.